—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Phelan, J.), dated May 30, 1997, which, upon renewal, granted the defendant’s motion to vacate the judgment of default which had been entered against it upon its failure to appear or timely answer the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contention, the Supreme Court did not improvidently exercise its discretion in granting the defendant’s motion to vacate the judgment of default which had been entered against it upon its failure to appear or timely answer the complaint. The defendant demonstrated a reasonable excuse for the delay, a meritorious defense, and a lack of prejudice to the plaintiff. There is no evidence of any willful delay by the defendant and public policy favors resolving the matter on the merits (see, Albano v Nus Holding Corp., 233 AD2d 280; I.J. Handa, P. C. v Imperato, 159 AD2d 484; Kahn v Stamp, 52 AD2d 748, 749).
The plaintiff’s remaining contentions are without merit. Rosenblatt, J. P., Copertino, Santucci and Goldstein, JJ., concur.